     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 1 of 58. PageID #: 1




                     THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

CHATHAM COUNTY HOSPITAL                       )
AUTHORITY, GEORGIA                            )
                                              )
                                              )
                         Plaintiff,           )
                                              )
v.                                                                4:19-cv-159
                                              ) CIVIL ACTION NO._________________
                                              )
AMERISOURCEBERGEN DRUG                        )
CORPORATION, CARDINAL HEALTH, INC.,           )
McKESSON CORPORATION,                         )      OPIATE LITIGATION
PURDUE PHARMA L.P.; PURDUE                    )      MDL NO. 2804
PHARMA, INC.; THE PURDUE FREDERICK            )
COMPANY, INC.; TEVA                           )
PHARMACEUTICAL INDUSTRIES, LTD.;              )
TEVA PHARMACEUTICALS USA, INC.;               )
CEPHALON, INC.; JOHNSON & JOHNSON;            )
JANSSEN PHARMACEUTICALS, INC.;                )
ORTHO-MCNEIL-JANSSEN                          )
PHARMACEUTICALS, INC. n/k/a JANSSEN           )
PHARMACEUTICALS, INC.; JANSSEN                )
PHARMACEUTICA INC. n/k/a JANSSEN              )
PHARMACEUTICALS, INC.; NORAMCO,               )
INC.; ENDO HEALTH SOLUTIONS INC.;             )
ENDO PHARMACEUTICALS, INC.;                   )
ALLERGAN PLC f/k/a ACTAVIS PLS;               )
WATSON PHARMACEUTICALS, INC. n/k/a            )
ACTAVIS, INC.; WATSON                         )
LABORATORIES, INC.; ACTAVIS LLC;              )
ACTAVIS PHARMA, INC. f/k/a WATSON             )
PHARMA, INC.;                                 )
MALLINCKRODT PLC and                          )
MALLINCKRODT LLC.,                            )
                                              )
                         Defendants.          )

                                     COMPLAINT
          Opiate Litigation - Violation of Georgia Controlled Substance Act,
               Georgia Pharmacy Practice Act, Negligence, Nuisance,
                        Deceptive Trade Practices Act, RICO

     NOW COMES Plaintiff, CHATHAM COUNTY HOSPITAL AUTHORITY (APlaintiff@),
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 2 of 58. PageID #: 2




and brings this Complaint against Defendants Purdue Pharma L.P.; Purdue Pharma, Inc.; The

Purdue Frederick Company, Inc.; Teva Pharmaceutical Industries, LTD.; Teva Pharmaceuticals

USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-

Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc.

n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a

Actavis, Inc.; Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson

Pharma, Inc.; Mallinckrodt plc; Mallinckrodt LLC; McKesson Corporation; Cardinal Health, Inc.;

and AmerisourceBergen Drug Corporation (collectively ADefendants@ and alleges as follows:

I.      PARTIES

        A.     PLAINTIFF, CHATHAM COUNTY HOSPITAL AUTHORITY

        1. Plaintiff is a corporation organized under Georgia law.

        2. Plaintiff sustained economic damage as a result of Defendants= wrongful conduct

alleged herein, including:    (1) costs for providing medical care to patients suffering from opioid-

related addiction and injury; (2) costs for providing treatment, counseling, and rehabilitation

services; (3) costs for providing treatment of infants born with opioid-related medical conditions;

(4) increased costs of law enforcement and public safety relating to the opioid epidemic; (5) and

costs associated with providing care for children whose parents suffer from opioid-related

disability or incapacitation. These damages have been suffered, and continue to be suffered

directly, by the Plaintiff.

        3. Plaintiff is authorized by law to abate any nuisance and prosecute in any court of

competent jurisdiction any person who creates, continues, contributes to, or suffers such nuisance


                                                  2
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 3 of 58. PageID #: 3




to exist and prevent injury and annoyance from such nuisance.

       4. Plaintiff has standing to recover damages incurred as a result of Defendants= actions

and omissions. Plaintiff has standing to bring all claims pled herein.

               B. DEFENDANTS.

       5. The Manufacturer Defendants manufactured, marketed, and warned regarding the

benefits and risks associated with the use of the opioid drugs. The Manufacturer Defendants failed

their legal duty to prevent diversion by monitoring and reporting suspicious orders.

       6.   PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware. PURDUE PHARMA INC. is a New York corporation with its principal place of

business in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY is a Delaware

corporation with its principal place of business in Stamford, Connecticut (collectively, APurdue@)

       7. Purdue manufactures, promotes, and sells opioids such as OxyContin, MS Contin,

Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States. OxyContin is

Purdue=s best-selling opioid.    OxyContin constitutes roughly 30% of the entire market for

analgesic drugs (painkillers).

       8. CEPHALON, INC. is a Delaware corporation with its principal place of business in

Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (ATeva Ltd.@) is an

Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd.

acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (ATeva USA@) is a Delaware

corporation which is registered to do business in Georgia and is a wholly owned subsidiary of Teva

Ltd. in Pennsylvania. Teva USA acquired Cephalon in October 2011.

       9. Cephalon, Inc. manufactures, promotes, and sells, opioids such as Actiq and Fentora in


                                                 3
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 4 of 58. PageID #: 4




the United States. Actiq has been approved by the FDA only for the Amanagement of breakthrough

cancer pain in patients 16 years and older with malignancies who are already receiving and who

are tolerant to around-the-clock opioid therapy for the underlying persistent cancer pain.@ Fentora

has been approved by the FDA only for the Amanagement of breakthrough pain in cancer patients

18 years of age and older who are already receiving and who are tolerant to around-the-clock

opioid therapy for their underlying persistent cancer pain.@

       10.     Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to

the public. Teva USA sells all former Cephalon branded products through its Aspecialty medicines@

division. The FDA-approved prescribing information and medication guide, which is distributed

with Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs

physicians to contact Teva USA to report adverse events.

       11. The United States is the largest of Teva Ltd.=s global markets, representing 53% of its

global revenue in 2015. Upon information and belief, Teva Ltd. directs the business practices of

Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as controlling

shareholder.

       12. JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

JOHNSON & JOHNSON (J&J), a New Jersey corporation with it’s principal place of business in

New Brunswick, New Jersey. NORAMCO, INC. (ANoramco@) is a Delaware company


                                                 4
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 5 of 58. PageID #: 5




headquartered in Wilmington, Delaware and was a wholly owned subsidiary of J&J until July

2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation registered to do business in Georgia

with its principal place of business in Titusville, New Jersey. JANSSEN PHARMACEUTICA

INC., now known as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation with

its principal place of business in Titusville, New Jersey. J&J is the only company that owns more

than 10% of Janssen Pharmaceuticals= stock, and corresponds with the FDA regarding Janssen=s

products. Upon information and belief, J&J controls the sale and development of Janssen

Pharmaceuticals= drugs and Janssen= profits inure to J&J=s benefit. Janssen Pharmaceuticals, Inc.,

Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and J&J are

referred to as AJanssen.@

       13. Janssen manufactures, promotes, and sells drugs in the United States, including the

opioid Duragesic (fentanyl). Until January 2015, Janssen developed, marketed, and sold the

opioids Nucynta (tapentadol) and Nucynta ER.

       14.      ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly

owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation registered to do

business in Georgia with its principal place of business in Malvern, Pennsylvania. Endo Health

Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as AEndo.@

       15.    Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States. Endo also manufactures

and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone


                                                5
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 6 of 58. PageID #: 6




products in the United States, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.



       16. ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in

March 2015, and the combined company changed its name to ALLERGAN PLC in January 2013.

Before that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012,

and the combined company changed its name to Actavis, Inc. as of January 2013 and then

ACTAVIS PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation

with its principal place of business in Corona, California, and is a wholly-owned subsidiary of

ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS

PHARMA, INC. (f/k/a Actavis, Inc.) is registered to do business with the Georgia Secretary of

State as a Delaware corporation with its principal place of business in New Jersey and was formerly

known as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware limited liability company

with its principal place of business in Parsippany, New Jersey. Each of these defendants is owned

by ALLERGAN PLC, which uses them to market and sell its drugs in the United States. Upon

information and belief, ALLERGAN PLC exercises control over these marketing and sales efforts

and profits from the sale of Allergan/Actavis products ultimately inure to its benefit. ALLERGAN

PLC, ACTAVIS PLC, ACTAVIS, Inc., Actavis LLC, Actavis Pharma, Inc., Watson

Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to as

AActavis.@

       17. Actavis manufactures, promotes, sells, and distributes opioids, including the branded

drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and


                                                 6
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 7 of 58. PageID #: 7




Opana in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc.

on December 30, 2008, and began marketing Kadian in 2009.



       18.   MALLINCKRODT, PLC is an Irish public limited company headquartered in

Stainesupon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

MALLINCKRODT, LLC is a limited liability company organized and existing under the laws of

the State of Delaware and licensed to do business in Georgia. Mallinckrodt, LLC is a wholly owned

subsidiary of Mallinckrodt, plc. Mallinckrodt, plc and Mallinckrodt, LC are referred to as

AMallinckrodt.@

       19. Mallinckrodt manufactures, markets, and sells drugs in the United States including

generic oxycodone, of which it is one of the largest manufacturers. In July 2017, Mallinckrodt

agreed to pay $35 million to settle allegations brought by the Department of Justice that it failed

to detect and notify the DEA of suspicious orders of controlled substances.

        20. The Distributor Defendants placed into the stream of commerce prescription opioids,

without fulfilling the fundamental duty of wholesale drug distributors to detect and warn of

diversion of dangerous drugs for non-medical purposes. The Distributor Distributors universally

failed to comply with federal and state law.

       21.   McKESSON CORPORATION (AMcKesson@) operates as a licensed pharmacy

wholesaler in Georgia. McKesson has its principal place of business in San Francisco, California.

       22.     CARDINAL HEALTH, INC. (ACardinal@) operates as a licensed pharmacy

wholesaler in Georgia. Cardinal Health, Inc. is an Indiana corporation with its principal place of

business in Dublin, Ohio.


                                                7
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 8 of 58. PageID #: 8




       23.      AMERISOURCEBERGEN DRUG CORPORATION (AAmerisourceBergen@)

operates as a licensed pharmacy wholesaler in Georgia. AmerisourceBergen is a Delaware

corporation which may be served through its registered agent for service of process.

AmerisourceBergen=s principal place of business is in Chesterbrook, Pennsylvania.

II.    JURISDICTION & VENUE

       24. This Plaintiff is diverse from all Defendants, therefore, this Court has jurisdiction as

the amount in controversy exceeds $75,000.00.

       25. This Court has personal jurisdiction over Defendants because they conduct business

in Georgia.

       26. This Court also has personal jurisdiction over all of the Defendants under 18 U.S.C.

1965(b).

       27. Venue is proper in this District under Southern District of Georgia Local Rule 2.1.

Venue is further proper in this District pursuant to 28 U.S.C. ' 1391 and 18 U.S.C. ' 1965 because

a substantial part of the events or omissions giving rise to the claim occurred in this District and

each Defendant transacted affairs and conducted activity that gave rise to the claim of relief in this

District. 28 U.S.C. '' 1391(b); ' 1965(a).

III.   FACTUAL ALLEGATIONS

       28. The Manufacturer Defendants have made false and misleading claims, contrary to the

language on their drugs= labels, regarding the risks of using their drugs.

       29.      The Manufacturer Defendants disseminated information to pervert medical

understanding of opioids and risks of opioid use. They disseminated these messages directly,

through their sales representatives, in speaker groups led by physicians the Manufacturer


                                                  8
       Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 9 of 58. PageID #: 9




Defendants recruited for their support of their marketing messages, and through unbranded

marketing and industry-funded front groups.

       30. Opioids are the most prescribed class of drugs. Sales of opioids in the United States

have exceeded $8 billion in revenue annually since 2009.

       31. The Manufacturer Defendants wrongfully and tortiously continued their conduct with

knowledge that such conduct was harming the Plaintiff.

       32.     The Manufacturer Defendants spread their false and deceptive statements by

marketing their opioids directly to doctors and patients in Chatham County Hospital Authority.

       33.     The Manufacturer Defendants marketed their opioids using unbranded advertising,

paid speakers and Akey opinion leaders@(AKOLs@), and industry-funded organizations posing as

neutral and credible professional societies and patient advocacy groups (referred to hereinafter as

AFront Groups@.    Defendants= conduct is intentionally deceptive.

       34.     The Manufacturer Defendants deceptively marketed opioids in the Plaintiff=s

Community by advertising that opioid use generally is safe. By funding and directing this false

marketing, the Manufacturer Defendants controlled the deceptive opioid messages.

       35.     The Manufacturer Defendants controlled the distribution of false messages in

scientific publications, Continuing Medical Education (ACME@) programs, and medical

conferences and seminars.

       36. The Manufacturer Defendants to avoid FDA scrutiny in their effort to expand the

opioid industry relied on intentionally falsely stated claims.

       37. The Manufacturer Defendants falsely and misleadingly stated the risks of competing

medications like NSAIDs, so that doctors and patients would look to opioids first for the treatment


                                                  9
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 10 of 58. PageID #: 10




of chronic pain. Once again, these misrepresentations by the Manufacturer Defendants are belied

by the FDA and CDC based on the scientific evidence. Indeed, the FDA changed the labels on

opioid to state that opioids should only be used as a last resort Ain patients for which alternative

treatment options@ like non-opioid drugs Aare inadequate.@ And the 2016 CDC Guideline states

that NSAIDs, not opioids, should be the first-line treatment for chronic pain, particularly arthritis

and lower back pain.       Purdue knew OxyContin did not last 12 hours as it claimed it did.

OxyContin does not last for 12 hours Ba fact that Purdue has known at all times relevant to this

action based upon its own research.

       38.     Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant

individuals.    These drugs are not shown to be safe or effective for chronic pain.

       39.     Cephalon still conducts a campaign to promote Actiq and Fentora for chronic pain

and other non-cancer conditions for which it was not approved.

                a. Cephalon sponsored a CME that concluded aA[c]linically, broad

                classification of pain syndromes as either cancer- or non-cancer-

                related has limited utility@and recommended Actiq and Fentora for

                patients with chronic pain; and

                b. Cephalon=s sales representatives set up speaker programs for

                doctors, including many non-oncologists, which promoted Actiq

                and Fentora for the treatment of non-cancer pain.

       40. Cephalon=s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also


                                                  10
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 11 of 58. PageID #: 11




approved by the FDA for such uses.

        41. Purdue unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs. Purdue=s sales representatives have maintained a database since 2002 of

doctors suspected of inappropriately prescribing its drugs. Rather than report these doctors to state

medical boards or law enforcement authorities, Purdue used the list to demonstrate the high rate

of diversion of OxyContin Bthe same OxyContin that Purdue had promoted as less addictive Bin

order to persuade the FDA to bar the manufacture and sale of generic copies of the drug because

the drug was too likely to be abused.

       42. Endo has been cited for its failure to set up an effective system for identifying and

reporting suspicious prescribing. In fact, Endo failed to require sales representatives to report

signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for

detailing prescribers who were subsequently arrested or convicted for illegal prescribing; and

failed to prevent sales representatives from visiting prescribers whose suspicious conduct had

caused them to be placed on a no-call list.

       43.    The Manufacturer Defendants identified and targeted susceptible prescribers and

vulnerable patient populations in Plaintiff=s Community. For example, the Manufacturer

Defendants focused their deceptive marketing on primary care doctors, who were more likely to

treat chronic pain patients and prescribe them drugs.

       44.     The Manufacturer Defendants targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted

these vulnerable patients even though the risks of long-term opioid use were significantly greater

for them.


                                                 11
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 12 of 58. PageID #: 12




       45.    The Manufacturer Defendants made and/or disseminated deceptive statements

regarding material facts and further concealed material facts, in the course of manufacturing,

marketing, and selling prescription opioids. The Manufacturer Defendants= actions were

intentional and/or unlawful.

       46. Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a. facilitating distribution of patient education materials distributed

               to consumers that contained deceptive statements;

               b. facilitating deceptive ads touting the ability of opioids to

               improve function long-term and concerning the evidence

               supporting the efficacy of opioids long-term for the treatment of

               chronic non-cancer pain;

               c. disseminating misleading statements concealing the true risk of

               addiction and promoting the deceptive concept of

               pseudoaddiction through Purdue= own unbranded publications;

               d. distributing brochures to doctors, patients, and law enforcement

               officials that included deceptive statements concerning the

               indicators of possible opioid abuse;

               e. facilitating in the distribution of false information that presented

               an unbalanced treatment of the long-term and dose-dependent risks

               of opioids versus NSAIDs;


                                                 12
Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 13 of 58. PageID #: 13




       f. providing needed financial support to pro-opioid pain

       organizations that made deceptive statements;

       g. assisting in the distribution of guidelines that contained

       deceptive statements concerning the use of opioids;

       h. endorsing and assisting in the distribution of CMEs containing

       deceptive statements concerning the use of opioids to treat

       chronic non-cancer pain;

       i. developing and disseminating scientific studies that

       misleadingly concluded opioids are safe and effective for the

       long-term treatment of chronic non-cancer pain and that opioids

       improve quality of life, while concealing contrary data;

       j. assisting in the dissemination of literature written by pro-opioid

       KOLs that contained deceptive statements concerning the use of

       opioids to treat chronic noncancer pain;

       k. facilitating the distribution of patient and prescriber materials that

       misrepresented the data regarding the safety and efficacy of opioids

       for the long-term treatment of chronic non-cancer pain;

       l. targeting veterans by sponsoring and disseminating patient

       education marketing materials that contained deceptive

       statements concerning the use of opioids to treat chronic noncancer

       pain;

       m. targeting the elderly by assisting in the distribution of guidelines


                                          13
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 14 of 58. PageID #: 14




               that contained deceptive statements concerning the use of

               opioids to treat chronic non-cancer pain and misrepresented the

               risks of opioid addiction in this population;

               n. exclusively disseminating misleading statements in education

               materials to hospital doctors and staff while purportedly

               educating them on new pain standards;

               o. making deceptive statements concerning the use of opioids to

               treat chronic noncancer pain to prescribers through in-person

               detailing; and

               p. withholding from law enforcement the names of prescribers

               Purdue believed to be facilitating the diversion of its opioid,

               while simultaneously marketing opioids to these doctors by

               disseminating patient and prescriber education materials and

               advertisements and CMEs they knew would reach these same

               prescribers.

       47.      Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited

to, the following:

               a. facilitating the distribution of patient

               education materials that contained deceptive

               statements;

               b. advertising deceptive statements concerning the ability of opioids to


                                                 14
Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 15 of 58. PageID #: 15




       improve function long-term and concerning the evidence

       supporting the efficacy of opioids long-term for the treatment of

       chronic non-cancer pain;

       c. advertising in academic journals promoting chronic opioid

       therapy as safe and effective for long term use for high risk patients;

       d. advertising falsely and inaccurately that Endo=s opioids would

       provide a reduction in oral, intranasal, or intravenous abuse;

       e. falsely and wrongfully concealing the true risk of addiction and

       promoting the misleading concept of pseudoaddiction;

       f. creating publications that presented an unbalanced treatment of

       the long-term and dose-dependent risks of opioids versus NSAIDs;

       g. supporting pro-opioid KOLs, who made deceptive statements

       concerning the use of opioids to treat chronic non-cancer pain;

       h. supporting to pro-opioid pain organizations that made deceptive

       statements, including in patient education materials, concerning the

       use of opioids to treat chronic noncancer pain;

       i. targeting the elderly by assisting in the distribution of guidelines

       that contained deceptive statements concerning the use of

       opioids to treat chronic non-cancer pain and misrepresented the

       risks of opioid addiction in this population;

       j. endorsing and assisting in the distribution of CMEs containing

       deceptive statements concerning the use of opioids to treat


                                         15
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 16 of 58. PageID #: 16




               chronic non-cancer pain;

               k. developing and disseminating scientific studies that deceptively

               concluded opioids are safe and effective for the long-term

               treatment of chronic non-cancer pain and that opioids improve

               quality of life, while concealing contrary data;

               l. facilitating literature written by pro- opioid KOLs that deceived

               concerning the use of opioids to treat chronic noncancer pain,

               including the concept of pseudoaddiction; and

               m. making deceptive statements concerning the use of opioids to

               treat chronic non- cancer pain to prescribers through in-person

               detailing.

       48. Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a. creating, sponsoring, and assisting in the distribution of patient

               education materials that contained deceptive statements;

               b. directly disseminating deceptive statements through internet

               sites over which Janssen exercised final editorial control and

               approval stating that opioids are safe and effective for the longterm

               treatment of chronic non-cancer pain and that opioids

               improve quality of life, while concealing contrary data;

               c. disseminating deceptive statements concealing the true risk of


                                                 16
Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 17 of 58. PageID #: 17




       addiction and promoting the deceptive concept of

       pseudoaddiction through internet sites over which Janssen

       exercised final editorial control and approval;

       d. promoting opioids for the treatment of conditions for which

       Janssen knew, due to the scientific studies it conducted, that

       opioids were not efficacious and concealing this information;

       e. sponsoring, directly distributing, and assisting in the

       dissemination of patient education publications over which

       Janssen exercised final editorial control and approval, which

       presented an unbalanced treatment of the long-term and dose

       dependent risks of opioids versus NSAIDs;

       f. providing significant financial support to pro-opioid KOLs, who

       made deceptive statements concerning the use of opioids to treat

       chronic non-cancer pain;

       g. providing necessary financial support to pro-opioid pain

       organizations that made deceptive statements, including in

       patient education materials, concerning the use of opioids to

       treat chronic non-cancer pain;

       h. targeting the elderly by assisting in the distribution of guidelines

       that contained deceptive statements concerning the use of

       opioids to treat chronic non-cancer pain and misrepresented the

       risks of opioid addiction in this population;


                                         17
Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 18 of 58. PageID #: 18




       i. targeting the elderly by sponsoring, directly distributing, and

       assisting in the dissemination of patient education publications

       targeting this population that contained deceptive statements

       about the risks of addiction and the adverse effects of opioids,

       and made false statements that opioids are safe and effective for

       the long-term treatment of chronic non-cancer pain and improve

       quality of life, while concealing contrary data;

       j. endorsing and assisting in the distribution of CMEs containing

       deceptive statements concerning the use of opioids to treat

       chronic non-cancer pain;

       k. directly distributing and assisting in the dissemination of

       literature written by pro-opioid KOLs that contained deceptive

       statements concerning the use of opioids to treat chronic noncancer

       pain, including the concept of pseudoaddiction;

       l. creating, endorsing, and supporting the distribution of patient

       and prescriber education materials that misrepresented the data

       regarding the safety and efficacy of opioids for the long-term

       treatment of chronic non-cancer pain, including known rates of

       abuse and addiction and the lack of validation for long-term

       efficacy;

       m. targeting veterans by sponsoring and disseminating patient

       education marketing materials that contained deceptive


                                         18
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 19 of 58. PageID #: 19




               statements concerning the use of opioids to treat chronic noncancer

               pain; and

               n. making deceptive statements concerning the use of opioids to

               treat chronic non- cancer pain to prescribers through in-person

               detailing.

       49.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

               a. creating, sponsoring, and assisting in the distribution of patient

               education materials that contained deceptive statements;

               b. sponsoring and assisting in the distribution of publications that

               promoted the deceptive concept of pseudoaddiction, even for

               high-risk patients;

               c. providing significant financial support to pro-opioid KOL

               doctors who made deceptive statements concerning the use of

               opioids to treat chronic non-cancer pain and breakthrough

               chronic non-cancer pain;

               d. developing and disseminating scientific studies that deceptively

               concluded opioids are safe and effective for the long-term

               treatment of chronic non-cancer pain in conjunction with

               Cephalon= potent rapid-onset opioids;

               e. providing needed financial support to pro-opioid pain


                                                 19
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 20 of 58. PageID #: 20




               organizations that made deceptive statements, including in

               patient education materials, concerning the use of opioids to

               treat chronic non-cancer pain;

               f. endorsing and assisting in the distribution of CMEs containing

               deceptive statements concerning the use of opioids to treat

               chronic non-cancer pain;

               g. endorsing and assisting in the distribution of CMEs containing

               deceptive statements concerning the use of Cephalon= rapid onset

               opioids;

               h. directing its marketing of Cephalon= rapid-onset opioids to a

               wide range of doctors, including general practitioners,

               neurologists, sports medicine specialists, and workers=

               compensation programs, serving chronic pain patients;

               i. making deceptive statements concerning the use of Cephalon=

               opioids to treat chronic non-cancer pain to prescribers through

               in-person detailing and speakers= bureau events, when such uses

               are unapproved and unsafe; and

               j. making deceptive statements concerning the use of opioids to

               treat chronic non- cancer pain to prescribers through in-person

               detailing and speakers= bureau events.

       50.   Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the


                                                20
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 21 of 58. PageID #: 21




following:

               a. making deceptive statements concerning the use of opioids to

               treat chronic non- cancer pain to prescribers through in-person

               detailing;

               b. creating and disseminating advertisements that contained

               deceptive statements that opioids are safe and effective for the

               long-term treatment of chronic non-cancer pain and that opioids

               improve quality of life;

               c. creating and disseminating advertisements that concealed the

               risk of addiction in the long-term treatment of chronic, noncancer

               pain; and

               d. developing and disseminating scientific studies that deceptively

               concluded opioids are safe and effective for the long-term

               treatment of chronic non-cancer pain and that opioids improve

               quality of life while concealing contrary data.

       51. The Manufacturer Defendants profited from their misrepresentations about the risks

and benefits of opioids for chronic pain even though they knew that their misrepresentations were

false and deceptive.

       52.     The Manufacturer Defendants took steps to avoid detection of and to fraudulently

conceal their deceptive marketing and unlawful, unfair, and fraudulent conduct. For example, the

Manufacturer Defendants disguised their role in the deceptive marketing of chronic opioid therapy

by funding and working through third parties like Front Groups and KOLs. The Manufacturer


                                                21
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 22 of 58. PageID #: 22




Defendants purposefully hid behind the assumed credibility of these individuals and organizations

and relied on them to vouch for the accuracy and integrity of the Manufacturer Defendants= false

and deceptive statements about the risks and benefits of long-term opioid use for chronic pain.

Defendants also never disclosed their role in shaping, editing, and approving the content of

information and materials disseminated by these third parties. The Manufacturer Defendants

exerted considerable influence on these promotional and Aeducational@materials in emails,

correspondence, and meetings with KOLs, Front Groups, and public relations companies that were

not, and have not yet become, public. For example, PainKnowledge.org, which is run by the NIPC,

did not disclose Endo= involvement. Other Manufacturer Defendants, such as Purdue and Janssen,

ran similar websites that masked their own role.

       53. The Manufacturer Defendants manipulated their promotional materials to show that

their claims were accurate when they were false. The Manufacturer Defendants foisted upon the

medical community false and misleading information about ineffectual strategies to avoid or

control opioid addiction. The Manufacturer Defendants recommended to the medical community

that dosages be increased, without disclosing the risks. Medical professionals relied upon the

Defendants= false information in making treatment decisions. The Manufacturer Defendants

successfully concealed from the medical community, patients, and health care payors facts

sufficient to arouse suspicion of the claims that the Plaintiff now asserts. Plaintiff did not know of

the existence of the Manufacturer Defendants= fraud and could not have acquired such knowledge

earlier through the exercise of reasonable diligence.

       54. The Distributor Defendants owe a duty under both federal law (21 U.S.C. ' 823, 21

CFR 1301.74) and Georgia law (O.C.G.A. ' 26-4-115), to monitor, detect, investigate, refuse to


                                                 22
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 23 of 58. PageID #: 23




fill, and report suspicious orders of prescription opioids originating from Plaintiff=s Community as

well as those orders which the Distributor Defendants knew or should have known were likely to

be diverted into Plaintiff=s Community.

       55. The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for nonmedical purposes.

       56. The Distributor Defendants breached their duties under state and federal law. These

breaches caused diversion of prescription opioids for nontherapeutic purposes in Plaintiff=s

Community.

       57.   The unlawful diversion of prescription opioids is a direct and proximate cause of

the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality in Plaintiff=s

Community. This diversion and the epidemic harmed the Plaintiff.

       58. The opioid epidemic in Plaintiff=s Community is a public nuisance and remains

unabated.

       59. The Distributor Defendants intentionally continued their conduct creating the opioid

nuisance and causing the Plaintiff=s damages.

       60.   Opioids are a controlled substance and are categorized as Adangerous drugs@under

Georgia law. See O.C.G.A. ' 16-13-71. These Aschedule II@drugs are controlled substances with a

Ahigh potential for abuse.@21 U.S.C. ''812(b), 812(2)(A)-8.

       61. As wholesale drug distributors, each Distributor Defendant was required under

Georgia law to obtain a license as a wholesaler of controlled substances. O.C.G.A. ' 26-4-115.

Each Distributor Defendant is licensed by the Georgia Board of Pharmacy and is a Aregistrant@or

Alicensee@ as a wholesale distributor in the chain of distribution of Schedule II controlled


                                                23
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 24 of 58. PageID #: 24




substances and assumed a duty to comply with all security requirements imposed under the

regulations adopted by the Georgia Board of Pharmacy.

       62. Each Distributor Defendant was further required to register with the DEA, pursuant

to the federal Controlled Substance Act. See 21 U.S.C. ' 823(b), (e); 28 C.F.R. '0.100. Each

Distributor Defendant is a Aregistrant@as a wholesale distributor in the chain of distribution of

Schedule II controlled substances with a duty to comply with all security requirements imposed

under that statutory scheme.

       63.     Each Distributor Defendant has an affirmative duty under federal and Georgia law

to act as a gatekeeper guarding against the diversion of the highly addictive, dangerous opioid

drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain

Aeffective control against diversion of particular controlled substances into other than legitimate

medical, scientific, and industrial channels.@21 U.S.C. ''823(b)(1); O.C.G.A. ' 26-4-115(b)(2).

       64. The Georgia Pharmacy Board requires that drug wholesalers Ashall maintain records

of unusual orders of controlled substances received by the registrant and shall inform the Office

of the Director of the Georgia Drugs and Narcotics Agency (GDNA) of unusual orders when

discovered by the registrant.@Rule 480-20.02 .

       65.   Federal regulations, similarly impose a non-delegable duty upon wholesale drug

distributors to Adesign and operate a system to disclose to the registrant suspicious orders of

controlled substances. The registrant [distributor] shall inform the Field Division Office of the

Administration in his area of suspicious orders when discovered by the registrant. Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.@21 C.F.R. '1301.74(b).


                                                 24
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 25 of 58. PageID #: 25




          66.   ASuspicious orders@include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 CFR 1301.74(b); Georgia

Rule 480-20-.02(1).

          67. In addition to reporting all suspicious orders, distributors must also stop shipment on

any order which is flagged as suspicious and only ship orders which were flagged as potentially

suspicious if, after conducting due diligence, the distributor can determine that the order is not

likely to be diverted into illegal channels.

          68. The Distributor Defendants admit that they are responsible for reporting suspicious

orders.

          69. The Distributor Defendants admit that they Ahave not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs.

          70. Each of the Distributor Defendants sold prescription opioids, including hydrocodone

and/or oxycodone, to retailers in Plaintiff=s Community and/or to retailers from which Defendants

knew prescription opioids were likely to be diverted in Plaintiff=s Community.

          71.   Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

          72.   Each Distributor Defendant owes a duty under federal and state law to investigate

and refuse suspicious orders of prescription opioids.

          73.   Each Distributor Defendant owes a duty under federal and state law to report

suspicious orders of prescription opioids.

          74. Each Distributor Defendant owes a duty under federal and state law to prevent the

diversion of prescription opioids into illicit markets in the State and Plaintiff=s Community.


                                                  25
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 26 of 58. PageID #: 26




       75. The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nontherapeutic purposes.

       76. The Plaintiff is damaged by the harm resulting from the diversion of prescription

opioids for nonmedical purposes.

       77. The sheer volume of prescription opioids distributed to pharmacies in the Plaintiff=s

Community is excessive for the medical need of the community.

       78. . The Distributor Defendants failed to report Asuspicious orders@originating from

Plaintiff=s Community.

       79. Distributor Defendants unlawfully filled suspicious orders of unusual size, orders

deviating substantially from a normal pattern.

       80. Distributor Defendants breached their duty to monitor, refuse and report suspicious

orders of prescription opiates originating from Plaintiff=s Community.

       81. Distributor Defendants breached their duty to maintain effective controls against

diversion of prescription opiates into other than legitimate medical, scientific, and industrial

channels.

       82. Distributor Defendants breached their duty to Adesign and operate a system to disclose

to the registrant suspicious orders of controlled substances@ and failed to inform the authorities

including the DEA of suspicious orders when discovered.

       83.    The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders.

       84.    The federal and state laws at issue here are public safety laws.

       85.    The Distributor Defendants= violations of public safety statutes constitute prima facie


                                                 26
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 27 of 58. PageID #: 27




evidence of negligence under State law.

       86. The Distributor Defendants= conduct is purposeful and intentional.

       87. The Distributor Defendants acted with a conscious disregard for the rights and safety

of other persons. Said actions have a great probability of causing substantial harm.

       88.     The Distributor Defendants= repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the suspicious

orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others and justifies an award of punitive

damages.

IV.    LEGAL CAUSES OF ACTION

                                 COUNT I PUBLIC NUISANCE
                                   (Against all Defendants)

       89. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

forth here, and further alleges as follows.

       90. Defendants engaged in conduct which damaged the property, health, safety or comfort

of Plaintiff=s Community .

       91.    Defendants= actions damaged all members of the public.

       92.     Defendants= conduct and subsequent sale of its opioid products resulted in

interference with the public health.

       93.      The harm caused by Defendants= conduct is not fanciful, or such as would affect

only one of fastidious taste, rather Defendants= conduct is such that it affects ordinary, reasonable

persons. See O.C.G.A. ' 41-1-1.

       94.     Defendants actions have created a public nuisance. O.C.G.A. ' 41-2-2.

                                                 27
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 28 of 58. PageID #: 28




       95.     The public nuisance created by Defendants is within the control of the Defendants.

       96.     The public nuisance created by Defendants is the result of repeated and continuing

conduct which requires the expenditure of funds by Plaintiff on an ongoing and continuous basis.

       97.    Defendants have tortiously caused and permitted dangerous drugs under their control

to be diverted such as to injure the Plaintiff=s Community and its residents.

       98.     Defendants have wrongfully distributed opioids without maintaining effective

controls against diversion.

       99.    Defendants caused interference with the public health, safety, and welfare to be free

from reasonable apprehension of danger to person or property.

       100. Defendants= conduct in illegally distributing and selling prescription opioids, or

causing such opioids to be distributed and sold, where Defendants know, or reasonably should

know, such opioids will be diverted and possessed and/or used illegally Plaintiff=s Community is

of a continuing nature.

       101.     Defendants= actions have been of a continuing nature and have produced a

significant effect upon the public= rights, including the public=s right to health and safety.

       102.    A violation of any rule or law controlling the distribution of a drug of abuse in

Plaintiff=s Community and the State is a public nuisance.

       103.    Defendants= distribution of opioids while failing to maintain effective controls

against diversion was proscribed by statute and regulation.

       104.    Defendants= ongoing conduct produces an ongoing nuisance, as the prescription

opioids that they allow and/or cause to be illegally distributed and possessed in Plaintiff=s

Community will be diverted, leading to abuse, addiction, crime, and public health costs.


                                                  28
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 29 of 58. PageID #: 29




        105.    Because of the continued use and addiction caused by these illegally distributed

opioids, the public will continue to fear for its health, safety and welfare, and will be subjected to

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

        106.    Defendants know, or reasonably should know, that their conduct will have an

ongoing detrimental effect upon the public health, safety and welfare, and the public=s ability to be

free from disturbance and reasonable apprehension of danger to person and property.

        107.    Defendants know, or reasonably should know, that their conduct causes an

unreasonable invasion of the public right to health, safety and welfare and the public=s ability to

be free from disturbance and reasonable apprehension of danger to person and property.

        108.    Defendants= conduct in wrongfully marketing, distributing, and selling prescription

opioids creates a strong likelihood that these illegal distributions of opioids will cause death and

injuries to residents in Plaintiff=s Community and otherwise interfere with public health.

        109.     Defendants= conduct caused death and injury to residents in Plaintiff=s Community,

and will otherwise significantly and unreasonably interfere with public health, safety and welfare,

and with the public=s right to be free from disturbance and reasonable apprehension of danger to

person and property.

        110. Defendants= conduct caused their drugs to be widely available and used to the harm

of Plaintiff.

        111.    The presence of diverted prescription opioids in Plaintiff=s Community, and the

consequence of prescription opioids having been diverted in Plaintiff=s Community.

        112.    Defendants= conduct is a direct and proximate cause of deaths and injuries to the

residents of Plaintiff=s Community.


                                                 29
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 30 of 58. PageID #: 30




       113.    Defendants= conduct is a public nuisance and, if unabated, will continue to threaten

the health, safety and welfare of the residents of Plaintiff=s Community, creating an atmosphere of

fear and addiction that tears at the residents= sense of well-being and security all to its economic

detriment.

       114.    Defendants= actions created and expanded the abuse of opioids, which expenses

tortiously injured the Plaintiff economically.

       115.    Defendants knew the method by which they got opioids to the public increased to

diversion and caused Plaintiff=s economic hardship.

       116.    Defendants acted recklessly, negligently and/or carelessly, in breach of their duties

to maintain effective controls against diversion, thereby creating an unreasonable risk of harm.

       117.    Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions have a great probability of

causing substantial harm.

       118.      The damages available to the Plaintiff include, inter alia, recoupment of

governmental costs, flowing from an ongoing and persistent public nuisance which the government

seeks to abate. Defendants= conduct is ongoing and persistent, and the Plaintiff seeks all damages

flowing from Defendants= conduct.

       119.    Plaintiff seeks to abate the nuisance and harm created by Defendants= conduct.

O.C.G.A. ' 41-2-2.

       120.    As a direct result of Defendants= conduct, the Plaintiff and Plaintiff=s Community

have suffered actual injury and damages including, but not limited to, significant expenses for

police, emergency, health, prosecution, corrections and other services. The Plaintiff here seeks


                                                 30
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 31 of 58. PageID #: 31




recovery for its own harm.

       121.    The Plaintiff and Plaintiff=s Community have sustained specific and special injuries

because its damages include, inter alia, health services, law enforcement expenditures, and costs

related to opioid addiction treatment and overdose prevention.

       122. The Plaintiff further is entitled to abate the nuisance created by the Defendants.

       123.    Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

abatement, compensatory damages, and punitive damages from the Defendants for the creation of

a public nuisance, attorney fees and costs, and pre- and post-judgment interest.

       124.    Defendants= conduct is a continuing nuisance.

       125.    Chatham County Hospital Authority has sustained, and continue to sustain injuries

because its damages include inter alia health services and law enforcement expenditures.

       126. Plaintiff seeks economic losses resulting from Defendants= fraudulent activity and

fraudulent misrepresentations.

       127.     Plaintiff seeks all legal and equitable relief as allowed by including inter alia

injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages, and all

damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre- and post-

judgment interest.

                                           COUNT II
                                         NEGLIGENCE
                                     (Against All Defendants)

       128.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       129.    Plaintiff seeks economic damages which were the foreseeable result of Defendants=


                                                  31
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 32 of 58. PageID #: 32




intentional and/or unlawful actions and omissions.

       130. Under State law, to establish actionable negligence, one must show in addition to

the existence of a duty, a breach of that duty, and injury resulting proximately therefrom. All such

essential elements exist here.

       131. Each Defendant had an obligation to exercise reasonable care in manufacturing,

marketing, selling, and distributing highly dangerous opioid drugs to the State and Plaintiff.

       132.    Each Defendant had an obligation to exercise due care in manufacturing, marketing,

selling, and distributing highly dangerous opioid drugs in the State and Plaintiff=s Community.

       133. The existence of a duty depends on the foreseeability of the injury. Each Defendant

owed a duty to the Plaintiff and to Plaintiff=s Community because the injuries alleged herein was

foreseeable, and in fact foreseen, by the Defendants.

       134.    Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities, and the

significant costs which would be imposed upon the governmental entities associated with those

communities. The closed system of opioid distribution whereby wholesale distributors are the

gatekeepers between manufacturers and pharmacies, and wherein all links in the chain have a duty

to prevent diversion, exists for the purpose of controlling dangerous substances such as opioids

and preventing diversion and abuse.

       135. Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of

addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer


                                                32
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 33 of 58. PageID #: 33




Defendants.

       136.    Moreover, Defendants were repeatedly warned by law enforcement of the

unlawfulness and consequences of their actions and omissions.

       137.    The escalating amounts of addictive drugs flowing through Defendants= businesses,

and the sheer volume of these prescription opioids, further alerted Defendants that addiction was

fueling increased consumption and that legitimate medical purposes were not being served.

       138.    As described above in language expressly incorporated herein, Distributor

Defendants breached their duties to exercise due care in the business of wholesale distribution of

dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing

to report, and filling highly suspicious orders time and again. Because the very purpose of these

duties was to prevent the resulting harm Bdiversion of highly addictive drugs for non- medical

purposes Bthe causal connection between Defendants= breach of duties and the ensuing harm was

entirely foreseeable.

       139. As described elsewhere in the Complaint in language expressly incorporated herein,

Distributor Defendants misrepresented their compliance with their duties under the law and

concealed their noncompliance and shipments of suspicious orders of opioids to Plaintiff=s

Community and destinations from which they knew opioids were likely to be diverted into

Plaintiff=s Community, in addition to other misrepresentations alleged and incorporated herein.

       140.    As described elsewhere in the Complaint in language expressly incorporated herein,

Manufacturer Defendants breached their duties to exercise due care in the business of

pharmaceutical manufacturers of dangerous opioids, which are Schedule II Controlled Substances,

and by misrepresenting the nature of the drugs and aggressively promoting them for chronic pain


                                               33
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 34 of 58. PageID #: 34




for which they knew the drug were not safe or suitable.

       141. The Manufacturer Defendants misrepresented and concealed the addictive nature of

prescription opioids and its lack of suitability for chronic pain, in addition to other

misrepresentations alleged and incorporated herein.

       142.   All Defendants breached their duties to prevent diversion and report and halt

suspicious orders, and all Defendants misrepresented their compliance with their legal duties.

       143.    Defendants= breaches were intentional and/or unlawful, and Defendants= conduct

was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

       144.      The causal connection between Defendants= breaches of duties and

misrepresentations and the ensuing harm was entirely foreseeable.

       145. As described above in language expressly incorporated herein, Defendants= breaches

of duty and misrepresentations caused, bears a causal connection with, and/or proximately resulted

in the damages sought herein.

       146. Defendants were selling dangerous drugs statutorily categorized as posing a high

potential for abuse and severe dependence. Defendants knowingly traded in drugs that presented

a high degree of danger if prescribed incorrectly or diverted to other than medical, scientific, or

industrial channels. However, Defendants breached their duties to monitor for, report, and halt

suspicious orders, breached their duties to prevent diversion, and, further, misrepresented what

their duties were and their compliance with their legal duties.

       147. Defendants= unlawful and/or intentional actions create a rebuttable presumption of

negligence under State law.

       148.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary


                                                34
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 35 of 58. PageID #: 35




losses) resulting from Defendants= actions and omissions. Plaintiff does not seek damages for the

wrongful death, physical personal injury, serious emotional distress, or any physical damage to

property caused by Defendants= actions.

         149. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                             COUNT III NEGLIGENCE PER SE
                    (Violation of Georgia Controlled Substance Act and the
                                Georgia Pharmacy Practice Act)

        150.    The Georgia Controlled Substances Act (AGCSA@), O.C.G.A. ' 16-13-20, et seq.,

provides, in relevant part, that A[e]very person who manufactures, distributes, or dispenses any

controlled substances within this state or who proposes to engage in the manufacture, distribution,

or dispensing of any controlled substance within this state must obtain annually a registration

issued by the State Board of Pharmacy in accordance with its rules.@ O.C.G.A. ' 16-13-35. For

purposes of the GCSA, a Aperson@ is defined as Aan individual, corporation, government, or

governmental subdivision or agency, business trust, estate, trust, partnership, or association, or any

other legal entity.@ O.C.G.A. ' 16-13-21(20).

        151.    Similarly, the Georgia Pharmacy Practice Act (AGPPA@), O.C.G.A. ' 26-4-1, et

seq., provides, in part, that A[a]ll persons, firms, or corporations, whether located in this state or in

any other state, engaged in the business of selling or distributing drugs at wholesale in this state,

in the business of supplying drugs to manufacturers, compounders, and processors in this state, or

in the business of a reverse drug distributor shall biennially register with the board as a drug


                                                   35
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 36 of 58. PageID #: 36




wholesaler, distributor, reverse drug distributor, or supplier.@ O.C.G.A. ' 26-4-115(a).

       152.    The GCSA requires A[p]ersons registered to manufacture, distribute, or dispense

controlled substances under this article shall keep a complete and accurate record of all controlled

substances on hand, received, manufactured, sold, dispensed, or otherwise disposed of and shall

maintain such records and inventories in conformance with the record-keeping and inventory

requirements of federal law and with any rules issued by the State Board of Pharmacy.@ O.C.G.A.

' 16-13-39.

       153.    Registrants, such as Defendants, are required to maintain Aeffective controls against

diversion of controlled substances into other than legitimate medical, scientific, or industrial

channels.@ O.C.G.A. ' 16-13-36(a)(1).

       154.    The GPPA requires companies licensed to distribute drugs in Georgia, such as

Defendants, are required to A[a]utomatically submit reports of any excessive purchases of

controlled substances by licensed persons or firms located within this state . . . Such reports shall

be submitted to the Georgia Drugs and Narcotics Agency.@ O.C.G.A. ' 26-4-115(b)(2).

       155.    Furthermore, Ga. Comp. R. & Regs. r. 480-20-.02(1) mandates that Defendants

Ashall maintain records of unusual orders of controlled substances received by the registrant and

shall inform the Director of the Georgia Drugs and Narcotics Agency (GDNA) of unusual orders

when discovered by the registrant.@ An Aunusual order@ is includes Aorders of greatly increased

quantity, orders deviating substantially from a normal pattern, and orders of highly abnormal

frequency.@

       156.    Defendants, as distributors of controlled substances, are expected to comply both

with the laws of the State into which they distribute controlled substances and with industry custom


                                                 36
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 37 of 58. PageID #: 37




and standards. In the instant case, Georgia law and the standard of conduct for Defendants=

industry require that the Defendants know their customers, which includes inter alia, an awareness

of the customer base, knowledge of the average prescriptions filled each day, the percentage of

controlled substances compared to overall purchases, a description of how the dispenser fulfills its

responsibility to ensure that prescriptions filled are for legitimate medical purposes, and

identification of physicians and bogus centers for the alleged treatment of pain that are the

dispenser=s most frequent prescribers.

       157.    Defendants have failed to diligently respond to the suspicious orders which

Defendants have filled.

       158.    Defendants have failed to provide effective controls and procedures to guard

against diversion of controlled substances in contravention of Georgia law.

       159.    Defendants have willfully turned a blind eye towards the actual facts by regularly

distributing large quantities of controlled substances to retailers and dispenser who are serving a

customer base comprised of individuals who are themselves abusing and/or dealing prescription

medications, many of whom are addicted and all of whom can reasonably be expected to become

addicted. Defendants negligently acted with others to violate Georgia=s drug laws, dispensing

controlled substances for illegitimate medical purposes, operating bogus pain clinics which do

little more than provide prescriptions for controlled substances and thereby creating and continuing

addictions to prescription medications in this state.

       160.    Defendant have, by their acts and omissions, proximately caused and

substantially contributed to damages to Chatham County Hospital Authority by violating Georgia

law, by creating conditions which contribute to the violations of Georgia laws by others, and by


                                                 37
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 38 of 58. PageID #: 38




their negligent and/or reckless disregard of the customs, standards and practices within their own

industry.

       161.    Pursuant to O.C.G.A. ' 16-13-47(a), A[t]he superior courts of this state may exercise

jurisdiction to restrain or enjoin violations of [the GPPA].@

       162.    Chatham County Hospital Authority seeks to restrain the violations of Georgia law.

       163.    Chatham County Hospital Authority has, in the past, sustained enormous damages

as the proximate result of the failure by Defendants to comply with the GCSA and the GPPA.

Unless restrained by injunctive relief, Chatham County Hospital Authority will continue to suffer

losses as the proximate result of the failure by Defendants to monitor and to disclose suspicious

orders of controlled substances.

       164.    Plaintiff has suffered irreparable harm and will in the future continue to suffer

irreparable harm unless Defendant are restrained by an injunction.

       165.    A lawsuit for damages for past losses as sustained by Chatham County Hospital

Authority is an inadequate remedy to prevent future losses which will result from the failure by

Defendants to comply with Georgia law.



                        COUNT IV DECEPTIVE TRADE PRACTICES
                                   O.C.G.A. ' 10-1-370
                                 (Against All Defendants)

       166. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       167.    Defendants violated O.C.G.A. '10-1-370, et. seq., because they engaged in

deceptive trade practices in this State.


                                                  38
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 39 of 58. PageID #: 39




        168. Defendants committed repeated and willful unfair or deceptive acts or practices, and

unconscionable trade practices, in the conduct of commerce.

        169. Each Defendant represented that opioids had certain characteristics, approvals, uses,

and benefits that were false and failed to report and/or prevent the diversion of highly addictive

prescription drugs to illegal sources.

        170.   Because of the dangerously addictive nature of these drugs, the Defendants=

manufacturing, marketing, sales, and/or distribution practices unlawfully caused an opioid and

heroin plague and epidemic in the State and Plaintiff=s Community. Each Defendant had a non-

delegable duty to guard against and prevent the diversion of prescription opioids to other than

legitimate medical, scientific, and industrial channels.

        171. The Defendants also omitted material facts, causing confusion or misunderstanding

as to approval or certification of goods or services.

        172.    The Defendants failed to disclose the material facts that inter alia they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

suspicious orders. But for these material factual omissions, Defendants would not have been able

to sell opioids, and the Distributor Defendants would not have been able to receive and renew

licenses to sell opioids.

        173. As alleged herein, each Manufacturer Defendant wrongfully represented that the

opioid prescription medications they manufactured, marketed, and sold had characteristics, uses,

or benefits that they do not have.

        174. The Manufacturer Defendants also wrongfully misrepresented that the opioids were


                                                 39
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 40 of 58. PageID #: 40




safe and effective when such representations were untrue, false, and misleading.

        175.     The Manufacturer Defendants also used exaggeration and/or ambiguity as to

material facts and omitted material facts, which tended to deceive and/or did in fact deceive.

        176. Because of the dangerously addictive nature of these drugs, which the Manufacturer

Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction

and overdose deaths; therefore, Defendants= sales and marketing of opioids constituted a violation

of State law.

        177. The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed

material facts and failed to correct prior misrepresentations and omissions about the risks and

benefits of opioids. Each Defendant= omissions rendered even their seemingly truthful statements

about opioids deceptive.

        178. Defendants= unfair, deceptive, and unconscionable representations, concealments,

and omissions were reasonably calculated to deceive the State, the public, Plaintiff=s Community,

and Plaintiff.

        179. As described more specifically above, Defendants= representations, concealments,

and omissions constitute a willful course of conduct which continues to this day.

        180. State law prohibits representing that goods or services have sponsorship, approval,

characteristics, uses, or benefits that they do not have. State law further prohibits representing that

goods are of a standard, quality, or grade if they are of another.

        181. Defendants committed committing repeated and willful unfair or deceptive acts or

practices, and unconscionable trade practices, in the conduct of commerce in this State.


                                                  40
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 41 of 58. PageID #: 41




        182. Each Defendant failed to report and/or prevent the diversion of highly addictive

prescription drugs.

        183.    Because of the dangerously addictive nature of these drugs, the Distributor

Defendants= manufacturing, marketing, sales, and distribution practices unlawfully caused an

opioid and heroin plague and epidemic in the State and Plaintiff=s Community. Each Defendant

had a non-delegable duty to guard against and prevent the diversion of prescription opioids to other

than legitimate medical, scientific, and industrial channels.

        184. The Defendants also omitted material facts, causing confusion or misunderstanding

as to approval or certification of goods or services.

        185. The Defendants failed to disclose the material facts that inter alia they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

suspicious orders. But for these material factual omissions, Defendants would not have been able

to sell opioids, and the Distributor Defendants would not have been able to receive and renew

licenses to sell opioids.

        186. As alleged herein, each Manufacturer Defendant wrongfully represented that the

opioid prescription medications they manufactured, marketed, and sold had characteristics, uses,

or benefits that they do not have.

        187. The Manufacturer Defendants also wrongfully misrepresented that the opioids were

safe and effective when such representations were untrue, false, and misleading.

        188.   The Manufacturer Defendants also used exaggeration and/or ambiguity as to

material facts and omitted material facts, which had a tendency to deceive and/or did in fact


                                                 41
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 42 of 58. PageID #: 42




deceive.

       189. Because of the dangerously addictive nature of these drugs, which the Manufacturer

Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction

and overdose deaths; therefore, Defendants= sales and marketing of opioids constituted a violation

of State law.

       190. The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed

material facts and failed to correct prior misrepresentations and omissions about the risks and

benefits of opioids. Each Defendant= omissions rendered even their seemingly truthful statements

about opioids deceptive.

       191. Defendants acted intentionally and/or unlawfully.

       192.     Plaintiff seeks an injunction preventing Defendants from continuing to make

statements in violation of O.C.G.A. ' 10-1-370, et seq.

       193. Plaintiff seeks recovery of costs and attorneys= fees in accordance with O.C.G.A. '

10-1-373.


                                          COUNT V.
                                    PUNITIVE DAMAGES
                                    (Against All Defendants)

       194. Plaintiff re-alleges all paragraphs of this Complaint as if set forth fully herein.

       195. By engaging in the above-described unfair acts or practices, Defendants acted with

actual malice, wantonly, and oppressively. Defendants acted with conscious disregard to the rights

of others and/or in a reckless, wanton, willful, or gross manner. Defendants acted with a prolonged

indifference to the adverse consequences of their actions and/or omissions. Defendants acted with

                                                42
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 43 of 58. PageID #: 43




a conscious disregard for the rights and safety of others in a manner that had a great probability of

causing substantial harm.

       196. Here, Defendants were selling dangerous drugs statutorily categorized as posing a

high potential for abuse and severe dependence. Thus, Defendants knowingly traded in drugs that

presented a high degree of danger if prescribed incorrectly or diverted to other than legitimate

medical, scientific, or industrial channels. Because of the severe level of danger posed by, and

indeed visited upon the State and Plaintiff=s Community by, these dangerous drugs, Defendants

owed a high duty of care to ensure that these drugs were only used for proper medical purposes.

Defendants chose profit over prudence, and the safety of the community, and an award of punitive

damages is appropriate, as punishment and a deterrence.

       197. By engaging in the above-described wrongful conduct, Defendants also engaged in

willful misconduct and exhibited an entire want of care that would raise the presumption of a

conscious indifference to consequences.

                               COUNT VI
      RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                       18 U.S.C. §§ 1961, ET SEQ.
                      O.C.G.A. §§ 16-14-1, ET SEQ.
                        (Against All Defendants)

       198.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       199.    At all relevant times, each Defendant is and has been a “person” within the meaning

of 18 U.S.C. § 1961(3) and O.C.G.A. § 16-14-1 et seq. because they are capable of holding, and

do hold, “a legal or beneficial interest in property.”

       200.    Section 1962(c) makes it “unlawful for any person employed by or associated with


                                                  43
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 44 of 58. PageID #: 44




any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity....” 18 U.S.C. § 1962(c). Each Defendant conducted and

participated in the affairs of an enterprise through a pattern of racketeering activity, in violation of

18 U.S.C. § 1962(c).

        201.    O.C.G.A. § 16-4-4 makes it unlawful “for any person, through a pattern of

racketeering activity or proceeds derived therefrom, to acquire or maintain, directly or indirectly,

any interest in or control of any enterprise, real property, or personal property of any nature,

including money,” and makes it unlawful for “any person employed by or associated with any

enterprise to conduct or participate in, directly or indirectly, such enterprise through a pattern of

racketeering activity.”

A.      The Enterprise and Conduct of Defendants

        202.    The term “enterprise” is defined as including “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580; Boyle v. U.S.,

556 U.S. 938, 944 (2009). The definition of “enterprise” in Section 1961(4) includes legitimate

and illegitimate enterprises within its scope. Specifically, the section “describes two separate

categories of associations that come within the purview of an ‘enterprise’ -- the first encompassing

organizations such as corporations, partnerships, and other ‘legal entities,’ and the second covering

‘any union or group of individuals associated in fact although not a legal entity.’” Turkette, 452

U.S. at 577. The second category is not a more generalized description of the first. Id.

        203.    O.C.G.A. § 16-14-3 defines an enterprise as any “person, sole proprietorship,


                                                  44
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 45 of 58. PageID #: 45




partnership, corporation, business trust, union chartered under the laws of this state, or other legal

entity; or any unchartered union, association, or group of individuals associated in fact although

not a legal entity; and it includes illicit as well as licit enterprises and governmental as well as

other entities.”

        204.       Defendants formed an association-in-fact Enterprise and participated in the affairs

of the Enterprise to increase the market for opioids through a pattern of racketeering activity. The

Enterprise consists of (1) the Manufacturer Defendants, including their employees and agents, (2)

Front Groups, including their employees and agents, (3) the KOLs, and (4) the Distributor

Defendants. The Enterprise’s purpose was to fabricate a new market for opioids in chronic pain

treatment and sell as many opioid products as possible through deception and willfully ignoring

requirements to curtail the illegal drug market that the Enterprise’s conduct created.

        205.       To accomplish this purpose, the Enterprise systematically misrepresented to the

general public, doctors, and insurers the risks of using opioids for chronic pain, and flouted

requirements to investigate and prevent the ensuing waive of suspicious orders. The Manufacturer

Defendants, Front Groups, KOLs, and Distributor Defendants all conducted and participated in the

affairs of the Enterprise by distributing false statements through the wires or mail or by violating

the Controlled Substances Act. This campaign of illegality and misinformation translated into

profits for all Defendants, and funding and payments to Front Groups and KOLs.

        206.       The participants in the Enterprise are systematically linked through contractual

relationships, financial ties, and continued coordination of activities, spearheaded by the

Manufacturer Defendants. There is regular communication between the Manufacturer Defendants,

Distributor Defendants, Front Groups, and KOLs in which information is shared. This


                                                   45
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 46 of 58. PageID #: 46




communication typically occurs, and continues to occur, through the use of the wires and mail in

which the participants share information regarding overcoming objections to the use of opioids for

chronic pain.

       207.     The Distributor Defendants were willing participants in, and beneficiaries of, the

Enterprise’s campaign of deception. The Distributor Defendants profited from the Enterprise’s

newly-expanded opioid market and furthered the Enterprise’s goal of profiting from that market

by flouting legal requirements to report suspicious ordering. By the Distributor Defendants’

violating the CSA’s requirements to prevent diversion, all Defendants were able to profit from

both the legal and illegal drug markets created by the Enterprise’s success in establishing the long-

term opioid treatment market and the ensuing addiction crisis. The Distributor Defendants were

aware of the campaign of deception engineered by the Manufacturing Defendants, KOLs, and

Front Groups, but sought only to profit from the Enterprise’s deception.

       208.     The Distributor Defendants are intimately connected with the Manufacturer

Defendants through their industry organization, the HDA. According to the HDA’s website, the

HDA’s executive committee includes an executive from each Distributor Defendant. Each

Manufacturer Defendant is also a member of HDA.

       209.     HDA specifically advertises its benefits as a forum for meeting with distributors.

The Distributor Defendants used membership in the HDA as an opportunity to create working

relationships with Manufacturer Defendants. HDA, in turn, is a member of PCF. Each

Manufacturer Defendant, or a related company, is a member of PCF.

       210.     Together, Defendants lobbied state governments and Congress to undermine

enforcement and legal limitations that would otherwise have interfered with increased opioid sales.


                                                 46
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 47 of 58. PageID #: 47




Between 2006 and 2015, the PCF spent more than $740 million lobbying to influence local, state

and federal governments, including on opioid-related measures. The HDA and PCF lobbied for

passage of the Ensuring Patient Access and Effective Drug Enforcement Act, which hobbled the

DEA’s ability to suspend or revoke registrations, permitting Distributor Defendants to further the

Enterprise’s goal of increasing opioid sales without regard to legal requirements or the effects on

Massachusetts residents. Defendants’ coordination through the HDA, PCF, and lobbying

activities—while not racketeering activity—evidence Defendants’ knowledge of the structure of

the Enterprise and purposeful participation in it.

       211.    At all relevant times, Front Groups were knowing and willing participants in the

Enterprise’s conduct, and reaped benefits from that conduct. Each Front Group also knew, but did

not disclose, that the other Front Groups were engaged in the same scheme. But for the Enterprise’s

unlawful scheme, Front Groups would have had the incentive to disclose the deceit by the

Manufacturer Defendants to their members and constituents. By failing to disclose this

information, Front Groups perpetuated the Enterprise’s scheme and reaped substantial benefits.

       212.    At all relevant times, KOLs were knowing and willing participants in the

Enterprise’s conduct, and reaped profits from that conduct. The Manufacturer Defendants selected

KOLs solely because they favored the aggressive treatment of chronic pain with opioids. The

Manufacturer Defendants’ support helped these doctors become respected industry experts. And,

as they rose to prominence, these doctors touted the benefits of opioids to treat chronic pain,

repaying the Manufacturer Defendants by advancing their marketing goals. The KOLs also knew,

but did not disclose, that the other KOLs and Front Groups were engaged in the same scheme, to

the detriment of Plaintiff and Class Members. But for the Enterprise’s unlawful scheme, KOLs


                                                 47
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 48 of 58. PageID #: 48




would have been incentivized to disclose the deceit, and to protect their patients and the patients

of other physicians. By failing to disclose this information, KOLs perpetuated the Enterprise’s

scheme, and reaped substantial benefits.

       213.       Furthermore, as public scrutiny and media coverage have focused on how opioids

have ravaged communities throughout the United States, the Front Groups and KOLs did not

challenge the Manufacturer Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Enterprise, nor disclose publicly that the risks of

using opioids for chronic pain outweighed their benefits.

       214.       The Front Groups and KOLs participated in the conduct of the Enterprise, sharing

the common purpose of marketing opioids for chronic pain and, through a pattern of racketeering

activity including multiple instances of wire and mail fraud, knowingly made material

misstatements to physicians, consumers, and the general public in furtherance of the scheme,

including that:

       a.         it was rare, or there was a low risk, that the Manufacturer Defendants’ opioids

                  could lead to addiction;

       b.         the signs of addiction were actually signs of undertreated pain, known as

                  “pseudoaddiction,” that should be treated by more opioids;

       c.         doctors and patients could increase opioid dosages indefinitely without risk; and

       d.         long-term opioid use improved patients’ function and quality of life.

       215.       Without the misrepresentations of the Front Groups and KOLs, who were perceived

as neutral and scientific, the Defendants alone could not have accomplished the purposes of the

Enterprise.


                                                  48
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 49 of 58. PageID #: 49




       216.    During the time period described in this Complaint, the Manufacturer Defendants

exerted control over the Enterprise and participated in the operation and management of the affairs

of the Enterprise, directly or indirectly, in the following ways:

       a.      The Manufacturer Defendants created a body of deceptive and unsupported medical

       and popular literature about opioids that (i) understated the risks and overstated the benefits

       of long-term use; (ii) appeared to be the result of independent, objective research; and (iii)

       was thus more likely to be relied upon by physicians, patients, and payors;

       b.      The Manufacturer Defendants selected, cultivated, promoted, and paid the KOLs

       based solely on their willingness to communicate and distribute the Manufacturer

       Defendants’ messages about the use of opioids for chronic pain;

       c.      The Manufacturer Defendants provided substantial opportunities for KOLs to

       participate in research studies on topics the Manufacturer Defendants suggested or chose,

       with the predictable effect of ensuring that many favorable studies appeared in the

       academic literature;

       d.      The Manufacturer Defendants paid KOLs to serve as consultants or on their

       advisory boards and to give talks or present CMEs, typically over meals or at conferences;

       e.      The Manufacturer Defendants disseminated many of their false, misleading,

       imbalanced, and unsupported statements through unbranded materials that appeared to be

       independent publications from Front Groups;

       f.      The Manufacturer Defendants sponsored CME programs put on by Front Groups

       that focused exclusively on the use of opioids for chronic pain;

       g.      The Manufacturer Defendants developed and disseminated pro-opioid treatment


                                                 49
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 50 of 58. PageID #: 50




       guidelines;

       h.      The Manufacturer Defendants encouraged Front Groups to disseminate their pro-

       opioid messages to groups targeted by the Manufacturer Defendants, such as veterans and

       the elderly, and then funded that distribution;

       i.      The Manufacturer Defendants concealed their relationship to and control of Front

       Groups and KOLs from the State and the public at large;

       j.      The Manufacturer Defendants intended that Front Groups and KOLs would

       distribute, through the U.S. mail and interstate wire facilities, promotional and other

       materials that claimed opioids could be safely used for chronic pain; and

       k.      The Manufacturer Defendants, Front Groups, and KOLs minimized the fact that

       opioids were being diverted due to the Distributor Defendants’ misconduct.

       217.    During the time period described in this Complaint, the Distributor Defendants

conducted and participated in the affairs of the Enterprise in the following ways:

       a.      The Distributor Defendants violated the Controlled Substances Act and caused

       massive diversion of opioids by failing to investigate suspicious orders;

       b.      The Distributor Defendants violated the Controlled Substances Act by failing to

       maintain adequate controls against diversion of prescription opioids;

       c.      The Distributor Defendants refused to identify, investigate or report suspicious

       orders of prescription opioids being diverted into the illicit drug market; and

       d.      The Distributor Defendants made false and misleading statements attempting to

       minimize their responsibility for preventing diversion and representing that they complied

       with the law.


                                                50
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 51 of 58. PageID #: 51




       218.       The scheme had a hierarchical decision-making structure that was headed by the

Manufacturer Defendants. The Manufacturer Defendants controlled representations made        about

their drugs, and doled out funds to Front Groups and payments to KOLs to ensure that their

representations were consistent with the Manufacturer Defendants’ messaging nationwide and

throughout the Commonwealth of Massachusetts. Front Groups were dependent on the

Manufacturer Defendants for their financial support, and KOLs were professionally dependent on

the Manufacturer Defendants for the development and promotion of their careers. The Distributor

Defendants worked hand-in-hand with the Manufacturer Defendants to limit government

enforcement and increase sales of opioids through industry groups like the HDA and the PCF.

       219.       For the foregoing reasons, all Defendants, Front Groups, and KOLs were each

willing participants in the Enterprise, had a common purpose and interest in furthering opioid

prescribing and increasing sales of opioids without regard to diversion, and functioned within a

structure designed to effectuate the common purpose.

       220.       The scheme devised and implemented by all Defendants, as well as other members

of the Enterprise, amounted to a common course of conduct intended to encourage the prescribing

and use of opioids for chronic pain and thereby secure payment from insurers for Defendants’

opioids. The scheme was a continuing course of conduct, and many aspects of it continue through

to the present.

       221.       The Enterprise was intended to and did affect interstate commerce, in that the

statements made by the members of the Enterprise were passed through the wires or mail over

state lines, and that the Enterprise increased sales of opioids through the channels of interstate

commerce.


                                                51
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 52 of 58. PageID #: 52




       222.    The impacts of the Enterprise continue to be felt, as opioids continue to be

prescribed and used for chronic pain. Plaintiff continues to pay for the fallout from the Enterprise

as insurers pass on the costs of opioid addiction and treatment.

B.     Pattern of Racketeering Activity

       223.    The Manufacturer Defendants, Front Groups, and KOLs conducted and

participated in the conduct of the Opioid Enterprise through a pattern of racketeering activity as

defined in 18 U.S.C. § 1961(B) and O.C.G.A. § 16-14-3(3), including mail fraud (18 U.S.C. §

1341) and wire fraud (18 U.S.C. § 1343); and 18 U.S.C. § 1961(D) and O.C.G.A. § 16-14-

3(5)(A)(xxxiv) by the felonious manufacture, importation, receiving, concealment buying selling,

or otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

       224.    The    Manufacturer    Defendants,      Front   Groups,   and    KOLs     all   made

misrepresentations detailed above in service of a scheme to deceive which was intended to, and

did, deceive consumers, doctors and insurers about the safety and efficacy of opioid use. All were

passed through the wires and/or mail, and constituted predicate acts within the meaning of RICO,

including:

       a.      The dissemination via wires and mail of APF’s Treatment Options beginning in

       2007 and continuing afterward, which misrepresented the risks of addiction, promulgated

       the false concept of pseudoaddiction, falsely represented that doctors and patients could

       increase opioid dosages without risk, and falsely represented that long-term opioid use

       could improve patients’ quality of life;

       b.      The dissemination via wires and mail of APF’s Policymaker’s Guide beginning in


                                                  52
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 53 of 58. PageID #: 53




       2011 and continuing afterward, which misrepresented the risks of addiction and falsely

       represented that doctors and patients could increase opioid dosages indefinitely without

       risk;

       c.      The dissemination via wire of Endo’s pamphlet, edited by Russel Portenoy,

       Understanding Your Pain, available on Endo’s website throughout the time period

       described in this Complaint, which falsely represented that doctors and patients could

       increase opioid dosages without risk;

       d.      The dissemination via wires and mail of Responsible Opioid Prescribing, beginning

       in 2007 and afterward, which promulgated the false concept of pseudoaddiction and falsely

       represented that long-term opioid use could improve patients’ quality of life; and

       e.      The dissemination via wires and mail of the misrepresentations and false statements

       detailed in this complaint herein.

       225.    The Distributor Defendants engaged in the violations of the law detailed above to

enable the Enterprise to profit from its deceptive creation of the expanded market for opioids.

Distributor Defendants’ activities were coordinated and planned with the Manufacturer

Defendants, as evidenced by coordinated lobbying efforts to weaken DEA enforcement.

Distributor Defendants, through their relationships with the Manufacturer Defendants, were aware

of the Enterprise’s deceptive activity and sought only to enable the Enterprise to profit from it. To

do so, Distributor Defendants engaged in the following predicate acts:

       a.      Cardinal’s violations of the CSA and federal law concerning the distribution of

       controlled substances in 2008, 2012, and 2016, which resulted in fines, penalties or

       settlements with the DEA;


                                                 53
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 54 of 58. PageID #: 54




       b.      McKesson’s violations of the CSA and federal law concerning the distribution of

       controlled substances in 2008 and 2017 which resulted in fines, penalties or settlements

       with the DEA; and

       c.      AmerisourceBergen’s violations of the CSA and federal law concerning the

       distribution of controlled substances in 2007 and 2012 that resulted in penalties and an

       investigation by the Department of Justice.

       226.    Many of the precise dates of the Defendants’ coordination have been hidden and

cannot be alleged without access to the Defendants’ records. Indeed, an essential part of the

successful operation of the Enterprise alleged herein depended upon secrecy.

       227.    The Manufacturer Defendants’, the Front Groups’, and KOLs’ deceptive activities

were coordinated and planned in advance, as evidenced by the Front Groups’ and KOLs’

misleading statements described above that were supported, funded, or compensated by the

Manufacturer Defendants. Many of the precise dates of the Manufacturer Defendants’, Front

Groups’, and KOLs’ agreement to violate RICO, however, have been hidden and cannot be alleged

without access to the Manufacturer Defendants’, the Front Groups’, and the KOLs’ books and

records. Indeed, for the deception to be successful, the coordination between the Manufacturer

Defendants and the seemingly-independent Front Groups and KOLs had to remain secret.

       228.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including doctors, insurers, and consumers in Massachusetts. The

Manufacturer Defendants, the Front Groups, and the KOLs calculated and intentionally crafted the

opioids marketing scheme to increase and maintain their increased profits, without regard to the


                                                54
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 55 of 58. PageID #: 55




effect such behavior had on Plaintiff and Class Members. The Distributor Defendants knowingly

and intentionally assisted the Enterprise in cashing in on the market that the Enterprise’s deceptive

conduct created.

       229.    By intentionally misrepresenting the risks and benefits of using opioids for chronic

pain, subsequently failing to disclose such practices, and profiting off of the legal and illegal

market that deception created, the Manufacturer Defendants, the Distributor Defendants, the Front

Groups, and the KOLs engaged in a fraudulent and unlawful course of conduct constituting a

pattern of racketeering activity.

C.     Damages

       230.    Defendants’ violations of law and their pattern of racketeering activity have directly

and proximately caused Plaintiff and Class Members to be injured in their business or property in

the form of increases in insurance premiums.

       231.    But for Defendants’, the Front Groups’, and the KOLs’ racketeering activities,

Plaintiff and Class Members would not have paid the increases in insurance premiums associated

with the opioid epidemic. It was foreseeable that Defendants’ racketeering activities would result

in insurers’ losses in the form of (1) overpayment for ineffective drugs, and (2) massive healthcare

costs associated with opioid addiction, and that those costs would be passed on to Plaintiff and

Class Members.

       232.    Plaintiff seek all legal and equitable relief permitted by RICO, including equitable

relief, actual damages, treble damages, and attorneys’ fees.




                                                 55
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 56 of 58. PageID #: 56




                            COUNT VII
CONSPIRACY TO VIOLATE THE RACKETEERING INFLUENCED AND CORRUPT
            ORGANIZATIONS ACT, 18 U.S.C. §§ 1961, ET SEQ.
                    O.C.G.A. §§ 16-14-1, ET SEQ.
                       (Against All Defendants)

       233.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

       234.     Plaintiff brings this claim on its own behalf against all Defendants. At all relevant

times, the RICO Defendants were associated with the opioid “enterprise” and agreed and conspired

to violate 18 U.S.C. § 1962(c) and O.C.G.A. § 16- 14-4(c), that is, they agreed to conduct and

participate, directly and indirectly, in the conduct of the affairs of the Opioid Enterprise through a

pattern of racketeering activity.

       235.     Defendants conspired, as alleged more fully above, by conducting the affairs of the

Opioid Enterprise through a pattern of racketeering activity, as incorporated herein by reference.

       236.     The Defendants’ violations of law and their pattern of racketeering activity directly

and proximately caused Plaintiff injury in its business and property because Plaintiff paid for costs

associated with the opioid epidemic, as described above in language expressly incorporated herein

by reference.

       237.     Plaintiff’s injuries, and those of her citizens, were proximately caused by the

Defendants’ racketeering activities. But for the Defendants’ conduct, Plaintiff would not have paid

the health services and law enforcement services and expenditures required as a result of the plague

of drug-addicted residents.

       238.     Plaintiff’s injuries and those of her citizens were directly caused by the Defendants’

racketeering activities.


                                                  56
      Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 57 of 58. PageID #: 57




       239.    Plaintiff seeks all legal and equitable relief permitted by RICO, including equitable

relief, actual damages, treble damages, and attorneys’ fees.

       WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

       1. entering Judgment in favor of the Plaintiff in a final order against each of the Defendants;

       2. enjoining the Defendants and their employees, officers, directors, agents, successors,

assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participation with it, from engaging in unfair or deceptive

practices in violation of law and ordering temporary, preliminary or permanent injunction;

       3. order that Defendants abate the ongoing public nuisance caused by the opioid epidemic;

       4. order that Defendants compensate the Plaintiff for the costs to abate the ongoing public

nuisance caused by the opioid epidemic;

       5. order Defendants to fund an Aabatement fund@for the purposes of abating the opioid

nuisance;

       6. awarding actual damages, treble damages, injunctive and equitable relief, forfeiture as

deemed proper by the Court, and attorney fees and all costs and expenses of suit pursuant to

Plaintiff=s racketeering claims;

       7. awarding the Plaintiff the damages caused by the opioid epidemic, including (A) costs

for providing medical care, additional therapeutic and prescription drug purchases, and other

treatments for patients suffering from opioid-related addiction or disease, including overdoses and

deaths; (B) costs for providing treatment, counseling, and rehabilitation services; (C) costs for

providing treatment of infants born with opioid-related medical conditions; (D) costs for providing

care for children whose parents suffer from opioid related disability or incapacitation; and (E) costs


                                                 57
     Case: 1:19-op-45725-DAP Doc #: 1 Filed: 07/03/19 58 of 58. PageID #: 58




associated with law enforcement and public safety relating to the opioid epidemic.

       8. awarding judgment against the Defendants requiring Defendants to pay punitive

damages; and

       9. granting the Plaintiff;

               1. the cost of investigation, reasonable attorneys= fees, and all costs and

               expenses;

               2. pre-judgment and post-judgment interest; and,

               3. all other relief as provided by law and/or as the Court deems appropriate

               and just.

       Dated: July 3, 2019

                                              TATE LAW GROUP, LLC

                                              /s/ Mark A. Tate
                                              Mark A. Tate
                                              State Bar No. 698820
                                              marktate@tatelawgroup.com
                                              Andrew A. Zemany
                                              State Bar No. 459060
                                              azemany@tatelawgroup.com
2 East Bryan Street, Suite 600
Savannah, GA 31401
912-234-3030
912-234-9700 (fax)
                                              SCHEER, MONTGOMERY & CALL, P.C.

                                              /s/ Steven E. Scheer
                                              State Bar No. 629050
                                              sscheer@sampclaw.com

8 East Liberty Street
Savannah, GA 31401
912-233-1273
912-233-6584 (fax)


                                                 58
